DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 20-24 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “A reality viewer comprising: a main body having a viewing aperture; a viewing axis perpendicular to the viewing aperture, the main body having a screen aperture parallel to and vertically offset from the viewing aperture”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are persuasive.
Claim 24 have similar allowable limitations as claim 1.
Claims 2-13, 20-23, 29 and 30 are dependent on claims 1 and 24.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the optical system comprises a first and a second reflective surface wherein the reflectivity of the first reflective surface is greater than the reflectivity of the second reflective surface”, in combination with the other limitations set forth in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627